Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
Examiner' s Reasons for Allowance
Examiner notes the 112 (f) interpretation of “image capture device” is maintained (see action dated 3/15/2022).  Applicant argues “image capture device” is not a generic placeholder, and thus does not invoke 112 (f).  Examiner notes that “device” is a generic placeholder (one recognized by the MPEP explicitly, see MPEP 2181I A) , which performs the function of “image capture…record a position…”  Applicant has failed to provide any evidence “image capture,” or any other claimed limitation would impart structure to the claimed “device” sufficient to perform the claimed function of capturing an image.
The closest art of record is Schiek, Porath, Furry, and Cordle.
	Schiek teaches an HVAC inspection system substantially as claimed, however, fails to teach an actuator, the image capture device recording a position of the damper with a date and time stamp, the image capture device operating on a time delay, and a single aperture for the observing and illumination of the damper.  Porath teaches the actuator and image capture device recording a position of the damper, Furry teaches images are well known to include date and time stamps, and Cordle teaches it is well known to include time delays for detecting opening and closing states, however, absent impermissible hindsight, fail to cure the deficiencies of Schiek. 
Thus, Schiek, Porath, Furry, and Cordle alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763